Nichols, Justice.
The defendant was tried and convicted of the offense of rape and sentenced to 8 years imprisonment. Thereafter, a motion for new trial was filed and the appeal states that such motion was overruled on September 2nd, 1971. The notice of appeal was filed on October 1st, 1971. The record does not disclose that any judgment overruling the defendant’s motion for new trial has been entered and the clerk of the superior court has certified that no such order has been filed with his office. Held:
Under decisions exemplified by Boynton v. Reeves, 226 Ga. 202 (173 SE2d 702), there being no final written judgment entered in such case at the time the notice of appeal was filed, this court is without jurisdiction of the appeal and the same must be dismissed.

Appeal dismissed.


All the Justices concur.